 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) by and between Eastside
Distilling, Inc., a Nevada corporation (the “Company”), and Paul R. Block
(“Executive”) (collectively, the “Parties”), is to be effective as of July 1,
2020 (the “Effective Date”). This Agreement shall replace any prior agreement
between the Company and Executive existing prior to the Effective Date.

 

1.       Duties and Scope of Employment.

 

(a)       Positions and Duties. Executive will serve as Chief Executive Officer
(“CEO”) of the Company as of the Effective Date. Executive will render such
business and professional services in the performance of Executive’s duties,
consistent with Executive’s position within the Company, as will reasonably be
assigned to him by the Company’s Board of Directors to whom he shall report.

 

(b)       Term. This Agreement will commence on the Effective Date and remain in
effect until Executive resigns or is terminated in accordance with this
Agreement (the “Employment Term”).

 

(c)       Obligations. Executive will devote Executive’s full business efforts
and time to the Company and will use good faith efforts to discharge Executive’s
obligations under this Agreement to the best of Executive’s ability and in
accordance with each of the Company’s corporate guidance and ethics guidelines,
conflict of interest policies and code of conduct as may be in effect from time
to time. Notwithstanding the foregoing, nothing in this letter shall preclude
Executive from devoting reasonable periods of time to charitable and community
activities, managing personal investment or business assets and serving on no
more than two boards of other companies (public or private) not in competition
with the Company, provided that none of these activities interferes with the
performance of Executive’s duties hereunder or creates a conflict of interest.

 

(d)        Work Location. Executive’s principal place of employment may be in
Connecticut or another remote location.

 

2.       Compensation.

 

(a)       Base Salary. For the period of July 1, 2020 through December 31, 2020,
the Company will pay Executive salary in all stock of 31,250 shares per month
(which salary is inclusive of a 2020 bonus equal to 50% of his salary during the
six-month period). Beginning January 1, 2021, the Company will pay Executive an
annual cash base salary of $350,000 as compensation for Executive’s services,
which will increase to $375,000 on January 1, 2022 if Company revenue exceeds
$20 million in 2021, and will increase to $400,000 on January 1, 2023 if Company
revenue exceeds $30 million in 2022. Annual salary, as is then effective, to be
referred to herein as “Base Salary”. All compensation paid to Executive will be
paid periodically in accordance with the Company’s normal payroll practices and
be subject to the usual, required withholdings.

 

(b)       RSU Grant. The Company will request that the Compensation Committee of
the Board of Directors, and the Compensation Committee intends to, approve the
following grants of restricted stock units (“RSUs”) to Executive:

 

(i)       On or promptly after the Effective Date, the equivalent of $100,000 of
RSUs, one-half (1/2) of which will be earned and vested on each of March 31,
2021 and June 30, 2021, if Executive remains employed on the applicable
quarterly vesting date;

 

(ii)       On or promptly after January 1, 2021, the equivalent of $200,000 of
RSUs, one-twelfth (1/12) of which will be earned and vested on each of March 31,
June 30, September 30 and December 31, beginning March 31, 2021 and ending
December 31, 2023, if Executive remains employed on the applicable quarterly
vesting date;

 

1 

 

 

(iii)       On or promptly after January 1, 2022, the equivalent of $200,000 of
RSUs, one-twelfth (1/12) of which will be earned and vested on each of March 31,
June 30, September 30 and December 31, beginning March 31, 2022 and ending
December 31, 2024, if the Executive remains employed on the applicable quarterly
vesting date; and

 

(iv)       On or promptly after January 1, 2023, the Executive the equivalent of
$100,000 of RSUs, one-twelfth (1/12) of which will be earned and vested on each
of March 31, June 30, September 30 and December 31, beginning March 31, 2023 and
ending December 31, 2025, if the Executive remains employed on the applicable
quarterly vesting date.

 

The number of shares to be issued upon each vesting date for each RSU award will
be determined based on the volume weighted average daily closing price for the
twenty (20) trading day period immediately preceding each applicable vesting
date. Each award will be subject to the terms and conditions of the Company’s
2016 Equity Incentive Plan and an award agreement (collectively, the “Equity
Documents”).

 

Notwithstanding the foregoing, Executive shall not be entitled to any equity
award unless and until the Compensation Committee or the Board specifically
approves the grant of the equity award to Executive, and each equity award
granted to Executive shall be automatically forfeited unless Executive executes
and delivers all applicable award agreements regarding the same within sixty
(60) days following the applicable grant date.

 

(c)       Annual Bonus. Executive will be eligible to participate in the
Company’s bonus plan, beginning in fiscal 2021. Executive’s target bonus shall
be 100% of Base Salary. Actual payments will be determined based on a
combination of Company results and individual performance against the applicable
performance goals established by the Compensation Committee.

 

(d)       Option/Equity Grant. Provided the Compensation Committee determines in
its discretion that the total compensation package of the Executive is within an
acceptable market range of compensation, the Executive will be eligible to
participate in the Company’s equity plan program applicable to executives of the
Company. The award will be subject to the terms and conditions of the Equity
Documents. Notwithstanding the foregoing, Executive shall not be entitled to any
form of equity award unless and until the Compensation Committee or the Board
grants Executive the equity award and Executive executes and delivers all
applicable award agreements regarding the same.

 

3.       Employee Benefits and Perquisites. Executive will be eligible to
participate in the employee benefit plans and programs generally available to
the Company’s senior executives, subject to the terms and conditions of such
plans and programs. Executive will be entitled to other benefits and perquisites
that are made available to other senior executives of the Company, each in
accordance with and subject to the eligibility and other provisions of such
plans and programs. The Company reserves the right to amend, modify or terminate
any of its benefit plans or programs at any time and for any reason.

 

4.       Expenses. The Company will reimburse Executive for reasonable expenses
incurred by Executive in the furtherance of the performance of Executive’s
duties hereunder, in accordance with the Company’s expense reimbursement policy
as in effect from time to time.

 

5.       Termination of Employment. Notwithstanding anything else in this
Agreement to the contrary, either the Company or Executive may terminate
Executive’s employment and this Agreement at any time with or without cause. If
Executive’s employment with the Company terminates for any reason, Executive
will be entitled to only the payments set forth in Section 6 (if any) and any
(a) unpaid Base Salary accrued up to the effective date of termination; (b) pay
for accrued but unused vacation or time-off, if Company policy is to accrue
vacation or time-off and the payment is required by law; (c) benefits or
compensation as provided under the terms of any employee benefit and
compensation agreements or plans applicable to Executive; and (d) unreimbursed
business expenses required to be reimbursed to Executive.

 

2 

 

 

6.       Severance and Acceleration.

 

(a)       Termination by the Company Without Cause. If (i) Executive’s
employment is terminated by the Company without Cause (as defined below) or
without Cause (as defined below) within 12 months following a Change of Control
(as defined in the Company’s 2016 Equity Incentive Plan) if a Change of Control
occurs during the Executive’s employment or (ii) Executive terminates for Good
Reason (as defined below), then, subject to Sections 7 and 8, Executive will
receive, in addition to the compensation set forth in Section 5, (x) one times
Executive’s then-current annual Base Salary (which will be deemed $350,000
during 2020) and (y) continued vesting of the RSUs referred to in Section 2(b)
for a period of 12 months after the date of termination. The Base Salary payment
will be paid out over 12 months in accordance with the Company’s regular payroll
practices.

 

(b)       Definition of Cause. For purposes of this Agreement, “Cause” will
mean:

 

(i)       Executive’s continued failure to perform the duties and
responsibilities of Executive’s position after there has been delivered to
Executive a written demand for performance from the Board which describes the
basis for the Board’s belief that Executive has continued to fail to perform
Executive’s duties and provides Executive with thirty (30) days to take
corrective action;

 

(ii)       Any act of personal dishonesty taken by Executive in connection with
Executive’s responsibilities as an employee of the Company with the intention or
reasonable expectation that such action will result in the personal enrichment
of Executive;

 

(iii)       Executive’s conviction of, or plea of nolo contendere to, a felony;

 

(iv)       Executive’s commission of any tortious act, unlawful act, malfeasance
or violation of Company policies (such as workplace harassment or insider
trading policy) which causes or reasonably could cause (for example, if it
became publicly known) in the sole and good faith judgement of the Board
material harm to the Company’s standing, condition or reputation;

 

(v)       Any material breach by Executive of the Company’s standard form of
Confidentiality and Proprietary Rights Agreement, in substantially the form
attached hereto as Exhibit A (such agreement, the “Confidentiality Agreement”)
or any other improper disclosure by Executive of the Company’s confidential or
proprietary information;

 

(vi)       A breach of any fiduciary duty owed to the Company by Executive;

 

(vii)       The existence of “Cause” under the Company’s 2016 Equity Incentive
Plan; or

 

(viii)       Executive (A) obstructing or impeding; (B) endeavoring to
influence, obstruct or impede; or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause.”

 

(c)       Definition of Good Reason. For purposes of this Agreement, “Good
Reason” will mean the termination of Executive’s employment with the Company by
Executive after the occurrence of one or more of the following events without
Executive’s express written consent

 

(i)       a material reduction of Executive’s duties, authorities, or
responsibilities relative to Executive’s duties, authorities, or
responsibilities in effect immediately prior to the reduction; provided,
however, that continued employment following a Change in Control with
substantially the same duties, authorities, or responsibilities with respect to
the Company’s business and operations will not constitute “Good Reason” (for
example, “Good Reason” does not exist if Executive is employed by the Company or
a successor with substantially the same duties, authorities, or responsibilities
with respect to the Company’s business that Executive had immediately prior to
the Change in Control regardless of whether Executive’s title is revised to
reflect Executive’s placement within the overall corporate hierarchy or whether
Executive provides services to a subsidiary, affiliate, business unit or
otherwise);

 

3 

 

 

(ii)       a material reduction by the Company in Executive’s annual total
target cash compensation; provided, however, that, a reduction of annual total
target cash compensation that also applies to substantially all other similarly
situated employees of the Company members will not constitute “Good Reason”; or

 

(iii)       failure of a successor corporation to assume the obligations under
this Agreement.

 

In order for the termination of Executive’s employment with the Company to be
for Good Reason, Executive must not terminate employment without first providing
written notice to the Company of the acts or omissions constituting the grounds
for “Good Reason” within 30 days of the initial existence of the grounds for
“Good Reason” and a cure period of 30 days following the date of written notice
(the “Cure Period”), the grounds must not have been cured during that time, and
Executive must terminate Executive’s employment within 30 days following the
Cure Period.

 

(d)       Voluntary Termination or Termination for Cause. If Executive’s
employment is terminated voluntarily or due to death or disability or is
terminated for Cause by the Company, then except as set forth in Section 5, all
payments of compensation by the Company to Executive hereunder will terminate
immediately. In the event that the Executive voluntarily resigns without
providing 120 days advanced notice to the Company, then the Executive will
forfeit twelve (12) months of RSUs most recently earned and vested.

 

7.       Conditions to Receipt of Severance and Acceleration.

 

(a)       Separation Agreement and Release of Claims. The receipt of any
severance or other benefits pursuant to Section 6 will be subject to Executive
signing and not revoking a separation agreement and release of claims in form
and substance reasonably acceptable to the Company in its discretion that
becomes effective no later than sixty (60) days following Executive’s employment
termination date (such date, the “Release Deadline”). If the release does not
become effective by the Release Deadline, Executive will forfeit any rights to
severance under this Agreement. In no event will severance payments be paid or
provided until the Release Deadline. Any payments delayed from the date
Executive terminates employment through the Release Deadline will be payable in
a lump sum without interest on the Release Deadline and all other amounts will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Subject to Section 8, in the event the termination occurs at a time
during the calendar year where the release could become effective in the
calendar year following the calendar year in which Executive’s termination
occurs, then any severance payments under this letter that would be considered
Deferred Compensation Separation Benefits (as defined below) will be paid on the
latest to occur of (i) the first payroll date to occur during the calendar year
following the calendar year in which such termination occurs, (ii) the Release
Deadline, or (iii) such time as required by the payment schedule provided above
that is applicable to each payment or benefit.

 

(b)       Other Requirements. Executive’s receipt and retention of severance
payments will be subject to Executive executing and continuing to comply with
the terms of the Confidentiality Agreement.

 

8.       Section 409A. The parties intend that this Agreement and the payments
and benefits provided hereunder be exempt from the requirements of Internal
Revenue Code Section 409A and the regulations, ruling and other guidance issued
thereunder (“Section 409A”) to the maximum extent possible, whether pursuant to
the short-term deferral exception described in Treas. Reg. Section
1.409A-1(b)(4), the involuntary separation pay plan exception described in
Treas. Reg. Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Section
409A is applicable to this Agreement, the parties intend that this Agreement and
any payments and benefits hereunder comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A. Notwithstanding
anything herein to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions; provided, however
that in no event shall the Company or its agents, parents, subsidiaries,
affiliates or successors be liable for any additional tax, interest or penalty
that may be imposed on Executive pursuant to Section 409A or for any damages
incurred by Executive as a result of this Agreement (or the payments or benefits
hereunder) failing to comply with, or be exempt from, Section 409A. Without
limiting the generality of the foregoing, and notwithstanding any other
provision of this Agreement to the contrary (other than the proviso in the
immediately preceding sentence):

 

4 

 

 

(a)       To the extent Section 409A is applicable to this Agreement, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service,” as defined in Treas. Reg. Section 1.409A-1(h), after
giving effect to the presumptions contained therein (and without regard to the
optional alternative definitions available therein), and, for purposes of any
such provision of this Agreement, references to “terminate,” “termination,”
“termination of employment” and like terms shall mean separation from service.

 

(b)       If at the time Executive’s employment terminates, Executive is a
“specified employee” within the meaning of Section 409A, then to the extent
necessary to avoid subjecting Executive to the imposition of any additional tax
or interest under Section 409A, amounts that would (but for this provision) be
payable within six (6) months following the date of Executive’s termination of
employment shall not be paid to Executive during such period, but shall instead
be paid in a lump sum on the first regularly scheduled payroll date following
the six-month anniversary of Executive’s termination of employment or, if
earlier, as soon as administratively practicable (and, in any event, within 90
days) after Executive’s death.

 

(c)       Each payment made under this Agreement shall be treated as a separate
and distinct payment and the right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate and distinct
payments.

 

(d)       With regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits, except for any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that does
not constitute a “deferral of compensation,” within the meaning of Treasury
Regulation Section 1.409A-1(b), (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any calendar year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (ii) such payments shall be made on or
before the last day of the calendar year following the calendar year in which
the expense was incurred, and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

 

(e)       Executive and the Company agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.

 

9.       Representations. By executing this Agreement, Executive represents that
Executive is able to accept this role and carry out the work that it would
involve.

 

10.       Confidential Information. Executive reaffirms that any confidentiality
agreement executed by Executive in favor of the Company remains in full force
and effect in accordance with its terms.

 

11.       Assignment. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

 

12.       Notices. All notices, requests, demands and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally or by electronic mail; (b) one (1) day after
being sent overnight by a well-established commercial overnight service, or (c)
four (4) days after being mailed by registered or certified mail, return receipt
requested, prepaid and addressed to the Parties or their successors at the
following addresses, or at such other addresses as the Parties may later
designate in writing:

 

5 

 

 

If to the Company:

 

Eastside Distilling, Inc.

1001 SE Water Ave, suite 390

Portland, OR 97214

Attn: Compensation Committee Chair

 

If to Executive, at the address set forth on the signature page hereto.

 

13.       Severability. If any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement will continue in full force and effect without said provision.

 

14.       Arbitration. The Parties agree that any dispute or controversy arising
out of, relating to, or concerning the interpretation, construction,
performance, or breach of this Agreement will be settled by arbitration to be
held in Portland, Oregon, in accordance with the terms and conditions of the
Confidentiality Agreement, unless prohibited by law.

 

15.       Integration. This Agreement, together with the Confidentiality
Agreement, and the Equity Documents referenced herein, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in a writing and signed by duly authorized
representatives of the parties hereto. In entering into this Agreement, no party
has relied on or made any representation, warranty, inducement, promise, or
understanding that is not in this Agreement. To the extent that any provisions
of this Agreement conflict with those of any other agreement, the terms in this
Agreement will prevail.

 

16.       Waiver of Breach. The waiver of a breach of any term or provision of
this Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.

 

17.       Headings. All captions and Section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

 

18.       Tax Withholding; Clawback. All payments made pursuant to this
Agreement will be subject to withholding of applicable taxes. Any amounts
payable hereunder are subject to any policy (whether currently in existence or
later adopted) established by the Company providing for clawback or recovery of
amounts that were paid to Executive. The Company will make any determination for
clawback or recovery in its sole discretion and in accordance with any
applicable law or regulation.

 

19.       Governing Law. This Agreement and any disputes or claims arising
hereunder will be construed in accordance with, governed by and enforced under
the laws of the State of Oregon without regard for any rules of conflicts of
law. Executive expressly consents to the personal jurisdiction of the state and
federal courts located in Multnomah County, Oregon for any lawsuit filed there
against him by the Company arising from or relating to this Agreement.

 

20.       Acknowledgment. Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from Executive’s private attorney,
has had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

  

21.       Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

6 

 

 

IN WITNESS WHEREOF, each of the parties has executed this Executive Employment
Agreement, in the case of the Company by a duly authorized officer, effective as
of the Effective Date.

 

  COMPANY:       EASTSIDE DISTILLING, INC.       /s/ Geoffrey Gwin   Geoffrey
Gwin, Chief Financial Officer   1001 SE Water Ave., Suite 390   Portland, OR
97214       Date : 7/6/2020       EXECUTIVE:       /s/ Paul Block   Paul R.
Block   22 Burr Farms Rd   Westport, CT 06880       Date: 7/7/2020

 

7 

 

 

EXHIBIT A

 

This NONDISCLOSURE AGREEMENT is made as of the date set forth above between:

 

Eastside Distilling, Inc., (the “Company”) having an office at 1001 SE Water
Street, Suite 390, Portland, OR 97214.

 

And;

 

Paul R. Block (“Employee”).

 

1.       Purpose. The Company and the Employee are about to begin or have begun
an employment relationship in connection with which each party may disclose its
Confidential Information to the other.

 

2.       Definition of Confidential Information. “Confidential Information”
means any information, technical data, or know-how, including, but not limited
to, that which relates to research, acquisitions, product plans, products,
services, customers, consultants, markets, processes, designs, drawings,
marketing or finances of the Company. The term “Confidential Information”
includes trade secrets and to any and all information of any nature or kind
whatsoever which relates to all proprietary and financial information relating
to the Company’s business; to any and all information concerning the Company’s
customers; and to the content of any and all working papers, discussion papers,
business plans, documents and products of any nature or kind which the Company
has created, amended or enhanced. Confidential Information does not include
information, technical data or know-how which (a) to the extent Employee can
prove was in the possession of the Employee prior to executing this agreement,
as shown by the Employee’s files and records; (b) the Employee can prove, from
contemporaneous written evidence, has been independently developed by Employee
without access to, either directly or indirectly, the Company’s Confidential
Information or during employment with the Company; (c) prior to the time of
disclosure was part of the public knowledge or literature other than as a result
of any improper inaction or action of the Employee; (d) is approved in writing
by the Company for release; or (e) is required to be disclosed by applicable law
or proper legal, governmental or other competent authority (provided that the
Company shall be notified sufficiently in advance of such requirement so that it
may seek a protective order (or equivalent) with respect to such disclosure,
with which the Employee shall fully comply).

 

3.       Nondisclosure of Confidential Information. Employee (a) recognizes that
the business and financial records, customer and client lists, proprietary
knowledge or data, intellectual property, trade secrets and confidential methods
of operations of the Company, its subsidiaries and its Affiliates and their
respective successors, assigns and nominees, as they may exist from time to time
and which relate to the then conducted or planned business of the Company, its
subsidiaries and its Affiliates or of entities with which the Company was or is
expected to be affiliated during such periods, are valuable, special and unique
assets of the Company, access to and knowledge of which are essential to
Employee’s performance with the Company; and (b) shall not, during or after the
Term, disclose any of such records, lists, knowledge, data, property, secrets,
methods or information to any Person for any reason or purpose whatsoever
(except for disclosures (x) compelled by law; provided that Employee promptly
notifies the Company of any request for such information before disclosing the
same, if practical, and (y) made as necessary in connection with the performance
of his duties with the Company) or make use of any such property for his own
purposes or for the benefit of any Person except the Company. Employee
acknowledges that a breach of this Section 3 may cause irreparable injury to the
Company for which monetary damages are inadequate, difficult to compute, or
both. Accordingly, Employee agrees that the provisions of this Section 3 may be
enforced by specific performance or other injunctive relief. Nothing in this
Nondisclosure Agreement, however, will preclude Employee from in good faith
providing information to any governmental agency in connection with potentially
improper conduct by the Company or its personnel, including reporting
potentially illegal activity to any governmental agency.

 

8 

 

 

4.       Inventions, Developments, Improvements. All inventions, developments or
improvements made by Employee, either alone or in conjunction with others, at
any time or at any place during the term of Employee’s employment with Company,
which relate to the business in which Company is engaged or in which Company
intends to engage, shall be the exclusive property of the Company and Employee
hereby assigns all inventions, developments or improvements to the Company.
Executive shall promptly disclose any such invention, development or improvement
to the Company, and shall evidence assignment of all of Employee’s rights to the
same to the Company. Employee shall sign all instruments necessary for the
filing and prosecution of any applications for or extension or renewals of
letters of foreign or US patents or copyrights, which the Company desires to
file, and agrees to cooperate fully with the Company in its pursuit of any such
applications, both during employment and following termination of employment

 

5.       Non-solicitation. Employee acknowledges that the Company, its
subsidiaries and its Affiliates have expended and shall continue to expend
substantial amounts of time, money and effort to develop business strategies,
employee, client and customer relationships and goodwill to build an effective
organization. Employee acknowledges that Employee is and shall become familiar
with the confidential information of the Company, its subsidiaries and its
Affiliates, including trade secrets, and that Employee’s services are of
special, unique and extraordinary value to the Company. Employee acknowledges
that the opportunities of employment and compensation offered by the Company are
adequate consideration for the covenants contained in this Section 5. Employee
acknowledges that the Company and each of its subsidiaries and Affiliates and
their respective successors, assigns and nominees, has a legitimate business
interest and right in protecting its confidential information, business,
strategies, employee, client and customer relationships and goodwill, and that
each of the Company, its subsidiaries and Affiliates and their respective
successors, assigns and nominees would be seriously damaged by the disclosure of
confidential information and the loss or deterioration of its business
strategies, employee and customer relationships and goodwill.

 

6.       Return of Materials. All materials or documents containing or embodying
Confidential Information shall remain the property of the Company, and any such
materials or documents will be promptly returned to the Company by the Employee,
accompanied by all copies of such documentation, within 10 days after (a) the
employment relationship has been terminated, or (b) the delivery of written
request on the part of the Company.

 

7.       Term. This Agreement shall apply to disclosures of Confidential
Information made on or before the signing of this Agreement (including, for the
avoidance of doubt, disclosures of Confidential Information made before the date
of this Agreement). This Agreement shall remain in effect during Employee’s
employment term and shall survive two years from the date Employee ceases to be
an employee of the Company.

 

8.       Governing law. This Agreement shall be governed by and shall be
construed in accordance with the laws of the State of Oregon, without giving
effect to the conflicts of laws principles thereof, to the exclusion of the law
of any other jurisdiction.

 

9.       Remedies. Employee agrees that its obligations provided in this
Agreement are necessary and reasonable in order to protect the Company and its
business, and each Party expressly agrees that monetary damages would be
inadequate to compensate the Discloser for any breach by the Recipient of its
covenants and agreements set forth in this Agreement. Accordingly, Employee
agrees and acknowledges that any such violation or threatened violation will
cause irreparable injury to the Company and that, in addition to any other
remedies that may be available, in law, in equity or otherwise, the Discloser
shall be entitled to obtain both mandatory and prohibitory injunctive relief
against the threatened breach of this Agreement or the continuation of any such
breach by the Recipient, without the necessity of proving actual damages.

 

9 

 